Title: From George Washington to John Hancock, 11 November 1775
From: Washington, George
To: Hancock, John

 

Sir
Cambridge 11th November 1775

I had the honour to address myself to you the 8th Inst. by Captain Macpherson, Since which, I have an account of a Schooner Laden Chiefly with fire wood being brought into Marblehead, by the armed Schooner Lee Captain Manly. She had on board the Master, a midshipman, two Marines, & four Sailors, from the Cerberus man of war, who had made prize of this Schooner a few days before, and was Sending her into Boston.
Inclosed you have a Copy of an act passed this Session, by the Honble Council & house of Representatives of this Province. it respects Such Captures as may be made by vessells fitted out by the Province or by individuals thereof—As the Armed Vessells fitted at the Continental expence do not Come under this Law, I woud have it Submitted to the Consideration of Congress, to point out a more Summary way of proceeding, to determine the property, & mode of Condemnation—of Such prizes as have been, or hereafter may be made, than is Specifyed in this act.
Should not a Court be established by Authority of Congress to take Cognizance of Prizes made by the Continental vessells? whatever the mode is which they are pleased to adopt, there is an absolute necessity of its being Speedily determind on, for I Cannot Spare time from military affairs, to give proper attention to these Matters—the inhabitants of Plymouth have taken a Sloop Laden with provisions &a from Halifax bound to Boston, & the Inhabitants of Beverly have under Cover of one of the armed Schooners taken a vessell from Ir[e]land Laden with beef, pork, butter &a for Same place, the Latter brings papers & Letters of a very interesting nature, which are in the hands of the Honble Council, who informed me they will transmit them to you by this Conveyance[.] to the Contents of these papers & Letters I must beg Leave to reffer you & the Honble Congress, who will now See the absolute necessity there is, of exerting all their wisdom to withstand the mighty efforts of our enemies.
the trouble I have in the Arrangement of the Army, is realy

inconceiveable, many of the Officers Sent in their names to Serve in expectation of promotion others Stood aloof to See what advantage they Cou’d make for themselves, whilest a number who had declined, have again Sent in their names to Serve. So great has the Confusion ariseing from these & many other perplexing Circumstances been, that I found it absolutely impossible to fix this very interesting business, exactly on the Plan resolved on in Conference, tho I have Kept up to the Spirit, as near as the Nature & necessity of the Case woud admit of, The difficulty with the Soldiers is as great, indeed more So if possible, than with the Officers, they will not inlist untill they Know their Colonel, Lt Col. Major, Captain &a So that it was necessary to fix the Officers the first thing, which is at Last in Some manner done, & I have given out inlisting orders, You Sir Can much easier judge than I can express, the Anxiety of mind I must Labour under on this occasion especially at this time, when we may expect the enemy will begin to act, on the arrivall of their reinforcement part of which is allready Come & the remainder daily dropping in. I have other distresses of a very alarming nature. the Arms of our Soldiery are So exceeding bad that I assure you Sir, I Cannot place a proper Confidence in them, our Powder is wasteing fast, notwithstanding the Strictest Care Oeconomy & attention is paid to it, the Long Series of wet weather we have had, renders the greater part of what has been Served out to the men of no use; yesterday I had a proof of it, as a party of the enemy about four or five hundred takeing the advantage of a high tide, Landed at Leechmores point, which at that time was in effect an Island, we were alarmed, & of Course orderd every man to examine his Cartouchebox, when the melencholly truth appeard, & we were obliged to furnish the greater part of them with fresh amunition. The Damage done at the point, was the takeing of a man who watch’d a few horses & Cows, ten of the Later they Carryed of, Colonel Thompson marchd down with his Regiment of Rifle Men, & was join’d by Colonel Woodbridge with a part of his, & a part of Pattersons Regiment, who gallantly waded thro the water & Soon obliged the enemy to embark under Cover a man of war, a Floating Battery & the fire of a Battery on Charles town neck, we have two of our men dangerously wounded by grape shot from the man of war—& by a flag out this day we are inform’d,

the enemy Lost two of their men—I have the honour to be with my best respects to the Congress Sir Your Most Obedt H: Sert

Go: Washington

